PER CURIAM
Petitioner, a teacher, seeks review of an order of the Fair Dismissal Appeals Board that concluded that she had been wrongfully discharged and determined that the amount of her back-pay award should be offset by certain unemployment benefits petitioner had received. Specifically, the board determined that petitioner’s back-pay award should be reduced to the extent that the district had reimbursed the unemployment compensation fund on a “dollar-for-dollar” basis for benefits paid out between petitioner’s discharge and her reinstatement. Petitioner, on review, assigns as error the offset of unemployment benefits from the back-pay award. Two prior cases of this court, as well as an earlier Oregon Supreme Court case, provide clear guidance and precedent for us to affirm the offset under these circumstances. Seibel v. Liberty Homes, Inc., 305 Or 362, 752 P2d 291 (1988); Filter v. City of Vernonia, 95 Or App 550, 770 P2d 83 (1989); German Auto Parts, Inc. v. BOLI, 11 Or App 522, 826 P2d 1026 (1972).
Affirmed.